United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10399
                         Summary Calendar



BOBBY W. WILLARD,

                                      Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                      Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:02-CV-111-C
                       --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Bobby W. Willard, Texas prisoner # 921559, requests a

certificate of appealability (“COA”) to appeal the denial of his

FED. R. CIV. P. 60(b) motion.   By that motion, Willard sought to

reopen the case dismissing 28 U.S.C. § 2254 petition in order to

enable him to pursue an appeal after his original appeal was

dismissed for lack of jurisdiction.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10399
                                -2-

     Contrary to Willard’s assertion, a COA is not required.    See

Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir. 2002), cert.

denied, 537 U.S. 1181 (2003).   The COA request is therefore

DENIED AS UNNECESSARY.   See id.   The district court’s denial of

Willard’s FED. R. CIV. P. 60(b) motion is AFFIRMED.   See id.

     COA DENIED AS UNNECESSARY; AFFIRMED.